 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   ANNA LYNN BROWN,                               Case No. 1:20-cv-00721-SAB

12                  Plaintiff,                      ORDER DISCHARGING ORDER
                                                    REQUIRING PLAINTIFF TO SHOW CAUSE
13          v.                                      WHY THIS ACTION SHOULD NOT BE
                                                    DISMISSED FOR FAILURE TO PROSECUTE
14   COMMISSIONER OF SOCIAL                         AND EXTENDING BRIEFING SCHEDULE
     SECURITY,
15                                                  (ECF No. 25, 26)
                    Defendant.
16

17

18          On May 22, 2020, Anna Lynn Brown (“Plaintiff”) filed this action seeking judicial

19 review of a final decision of the Defendant Commissioner of Social Security (“Defendant” or
20 “Commissioner”) denying her application for disability benefits pursuant to the Social Security

21 Act. (ECF No. 1.) On May 17, 2021, an order issued requiring Plaintiff to show cause why this

22 action should not be dismissed for failure to file an opening brief in compliance with a March 16,

23 2021 order granting her request for an extension of time. (ECF Nos. 21, 24.) Plaintiff filed a

24 response to the order to show cause on May 19, 2021. (ECF No. 26.)

25          Based on Plaintiff’s response to the May 17, 2021 order, the Court shall discharge the

26 order to show cause and extend the briefing schedule for this matter.
27 / / /

28 / / /


                                                    1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The May 17, 2021 order to show cause is DISCHARGED;

 3          2.      Plaintiff shall file her opening brief on or before June 1, 2021;

 4          3.      Defendant shall file a response to the opening brief on or before July 1, 2021; and

 5          4.      Plaintiff’s reply, if any, shall be filed on or before July 16, 2021.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        May 19, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
